Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 09/16/2022. Claims 1-11 and 13-20 are currently pending. Claim 12 is canceled per applicant’s request.

Priority
Current application, US Application No.16/704,804, is filed on 12/05/2019.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding remarks on the objections to the claims, the amendment accompanied with the persuasive explanation is accepted and the previous objections are withdrawn. However, the amendment draws attention to the ambiguity of the claim language. Therefore, the new objections are issued.
Regarding remarks on the rejections under 35 USC 101, applicant's arguments have been considered but they are not persuasive because of the following reasons.
 Applicant argues (see pg. 9  line 4 from the bottom  - pg. 10 line 11) that the amended independent claims 1, 15 and 20 incorporated canceled claim 12, which was indicated as would be allowable subject matter. Thus, the amended independent claims should be treated as being patent eligible because office action does not address claim 12 in the 101 rejection.
Examiner respectfully submits that claim 12 was rejected under 35 USC 101 using the representative claim 1 (see office action pg. 3 line 2-1 from the bottom). Claim 12 was treated as same as the representative claim 1 at step 2A prong-1. Otherwise, it would have been indicated. When the additional elements are analyzed at the next step, i.e. step 2A prong-2, claim 12 is not included because the claim does not have additional elements which would overcome judicial exception. Furthermore, the indication of allowable subject matter for claim 12 is over the prior art, not the patent eligibility.
Applicant further argues (see pg.10 line 12 - pg. 11 line 21) that claims 15-19 fall within at least one of the four categories of the patent eligible subject matter because claims include products with structural recitation, i.e. computer readable media, which is described as not to be construed as being transitory signals in the specification.
Examiner respectively submits that the scope of the claim is usually different from that of the specification in general and the scope of the current claims is broader than that of the specification. The computer readable media without non-transitory nature specified in the claims cannot be treated as providing the structural recitation. Therefore, the rejection is maintained.
Claim Objections
	Claims 1-11 and 13-20 are objected to because of the following informalities:  As per claims 1, 15 and 20, the limitation “wherein the setting of the learning rate comprises mapping the first divergence value to the learning rate based at least in part on divergence values associated with other layers of the pre-trained neural network” appears not clear because the limitation can be interpreted such that the mapping the first divergence value to the learning rate (for the first layer) is also dependent on divergence values of other layers, whose description support cannot be found in the specification. 
If claims mean that the mapping depends on other layer’s divergence values, it should be rejected under 35 USC 112(a) due to lack of description support. 
The spec describes the use of the discrepancy vector (or value, i.e. scalar) in calculating learning rate for each layer (see spec. divergence vector, for each layer [0025, 0029-0031, 0073-0074, 0080]), but is silent regarding mapping depending on divergence values obtained from other layers. 
Therefore, the limitation “wherein the setting of the learning rate comprises mapping the first divergence value to the learning rate based at least in part on divergence values associated with other layers of the pre-trained neural network” should be replaced with “wherein the setting of the learning rate comprises mapping the first divergence value to the learning rate which can be repeated for other layers of the pre-trained neural network” or with an appropriate phrase to claim the invention properly by having a proper description support from the specification. 
Appropriate corrections are required.
As per claims 2-11, 13-14 and 16-19, claims are also objected because base claims 1 and 15 are objected.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer implemented method comprising: (1.A)
obtaining, by a processor, a first target feature vector from a first layer of a pre- trained neural network responsive to a first target data element of a target dataset passing through the first layer; (1.B)
obtaining, by the processor, a first source feature vector associated with the first layer of the pre-trained neural network; (1.C)
calculating, by the processor, a first divergence value for the first layer of the pre- trained neural network based at least in part on the first target feature vector and the first source feature vector; (1.D)
and setting, by the processor, a learning rate for the first layer of the pre-trained neural network based at least in part on the first divergence value, (1.E)
wherein the setting of the learning rate comprises mapping the first divergence value to the learning rate based at least in part on divergence values associated with other layers of the pre-trained neural network (1.F)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.D) and (1.E) are treated by the Examiner as belonging to mental process or mathematical groupings or the combination of the two groupings as the limitations/steps include human observation, judgement and evaluation and/or mathematical calculations (see spec. calculates a divergence vector DST, which is composed of measures of divergence in the feature space between some statistics of feature vectors of images, for example averages of the feature vectors of images in the source and target datasets S and T [0025], feature vectors, equation 1-6 [0028-0030], calculates leaning rates [0031, 0074, 0080]) 
while highlighted limitation (1.F) is treated as mathematical concept grouping as the limitation involves mathematical calculation and relationship (see spec. [0031, 0074, 0080]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A computer implemented method”, “obtaining, by a processor, a first target feature vector from a first layer of a pre- trained neural network” and “obtaining, by the processor, a first source feature vector associated with the first layer of the pre-trained neural network”;
In Claim 14: “obtaining the first, second, third, and fourth source feature vectors from memory”;
In Claim 20: “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations”;
As per claim 1, the additional element in the preamble “A computer implemented method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/steps “obtaining, by a processor, a first target feature vector from a first layer of a pre- trained neural network” and “obtaining, by the processor, a first source feature vector associated with the first layer of the pre-trained neural network” represent the standard feature vector collection steps in the art and they only add insignificant solution activities to the judicial exception. The limitation/element “by a (the) process” represents use of a general computer and it is not particular.
As per claim 14, the limitation/step “obtaining the first, second, third, and fourth source feature vectors from memory” represent a basic computer read operation and it only adds insignificant extra solution activity to the judicial exception.
As per claim 20, the additional element in the preamble “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations” is not qualified for a meaningful limitation as the element represent a general computer and it even fails to link the use of the judicial exception to a particular operation or field of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). 
The additional limitations/elements are well understood, routine and conventional elements in the art according to the prior art of record. (See Watson, Zhang and others in the list of cited prior art reference below)
	Claims 1-11, 13-14 and 20, therefore, are not patent eligible.

Claims 15-19 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a computer usable program product is interpreted as a computer program per se or software per se (See MPEP 2106.03 Eligibility Step 1: The Four Categories of Statutory Subject Matter, I. The four categories).
Allowable Subject Matter
	Claims 1, 15 and 20 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections and rejections.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 1, the closest prior art of record, Watson (US 20190354850 A1),  Zhang (CN 108508473 A), Chai (US 20200134461 A1) and Schaul (T. Schaul and et al, “No More Pesky Learning Rates”, Proceedings of the 30th International Conference on Machine Learning, Atlanta, Georgia, USA, 2013. JMLR: W&CP volume 28), either singularly or in combination, fail to anticipate or render obvious limitations, “the setting of the learning rate comprises mapping the first divergence value to the learning rate value based at least in part on divergence values associated with other layers of the pre-trained neural network“, in combination with other limitations.

Watson discloses 
A computer implemented method comprising: (a computer-implemented method [0004]) 
	obtaining, by a processor, a first target feature vector from a first layer of a pre- trained neural network responsive to a first target data element of a target dataset passing therethrough; (a computer-implemented method, processor [0004], target data sets, pre-trained neural network, layers of neural network, target feature [0039], feature representation, e.g. feature vectors, from layers of the … pre-trained neural network [0040], target feature representations [0041], target data sets [0042], neural architecture [0009, 0067 Fig. 3], target data set [0068], ) 
	obtaining, by the processor, a first source feature vector associated with the first layer of the pre-trained neural network; (source data set, source feature, from layers of the … pre-trained neural network [0040])
	calculating, by the processor, a first divergence value for the first layer of the pre- trained neural network based at least in part on the first target feature vector and the first source feature vector; (similarity matrices between … target feature representations and … source feature representations, distance computation, similarity, dissimilarity between … target feature … source feature [0042])

Watson further discloses setting a learning rate ([0069]) and use of a processor ([0004]), but is silent regarding the above would be allowable limitation.

Zhang discloses adjusting a learning rate for a layer of neural network based on the difference of target characteristic parameter and reference characteristic parameter (characteristic parameter, comparing the difference of the output of the deep learning output and the target output, adjusting the structure parameter of the deep learning network, such as hidden layer number, each hidden layer neuron number, learning rate, iteration times [pg. 12 line 33-39]), but is not explicit on the above would be allowable limitation.

Chai discloses generating learning rate for each layer (for each layer, learning rate [claims 12 and 29]), but is silent regarding the above would be allowable limitation.

Schaul  discloses learning rate, [pg. 3 left col eq. (5), right col eq. (6)], based on partially the discrepancy between                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                                
                                    (
                                    t
                                    )
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                                
                                    *
                                
                            
                        
                    , but is silent regarding the above would be allowable limitation.

As per claims 15 and 20, the closest prior art of record, Watson,  Zhang, Chai and Schaul, either singularly or in combination, fail to anticipate or render obvious limitations, “the setting of the learning rate comprises mapping the first divergence value to the learning rate value based at least in part on divergence values associated with other layers of the pre-trained neural network“, in combination with other limitations as explained in claim 1 above.

As per claims 2-11, 13-14 and 16-19, claims would be also available because base claims 1 and 15 would be allowable.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	Yue (CN 109508385 A) discloses neural network,  feature vector, distance, Euclidean distance, learning rate and parameter leaning.
	Zhang (CN 108765383 B) discloses learning rate (feature, source domain, characteristic Sf … on the source domain, characteristic Tf … on the target domain, similarity of the distribution Sf and Tf, domain invariant feature, two feature distributions, u, learning rate [claim 5]).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2857